708 N.W.2d 381 (2006)
474 Mich. 1019
Gwendolyn McCLENDON, Plaintiff-Appellant,
v.
Dimitrios APOSTOLOU, M.D., Walter Frasher, PA-C, Peter Mancini II, M.D., and Harper-Hutzel Hospital, Jointly and Severally, Defendants, and
Allen Williams, M.D., and Mercy Memorial Hospital Corporation, Defendants-Appellees.
Docket No. 129228, COA No. 260583.
Supreme Court of Michigan.
January 27, 2006.
On order of the Court, the application for leave to appeal the June 28, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.